DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-2, 4-11, and 13-20 are currently pending and have been examined.   The instant invention is a continuation of application 14074667, which was decided by the PTAB as being 35 U.S.C. 101 patent eligible.   

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James L. Katz on 6/21/22, followed by an email from James L. Katz on 6/21/22.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:
Claims:
(Currently Amended) A system for reproducing a particular prior state of an electronic marketplace, the system comprising:	a logic component and a non-transitory memory coupled therewith having computer readable instructions stored therein configured to cause the logic component to:		determine the particular prior state of the electronic marketplace to be reproduced, wherein the particular prior state existed earlier in time;		retrieve a subset of data previously stored in the memory representative of all incoming transactions previously received by the electronic marketplace over a period of time for execution thereby from a plurality of market participants, the processing of each of which causes a change in at least an intermediate state of the electronic marketplace which results in generation of non-private market data transmitted to the plurality of market participants, the subset of data representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in reproduction of the particular prior state of the electronic marketplace to be reproduced; and 		sequentially process each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to simulate execution thereof to generate a simulated electronic marketplace having the reproduced 
(Currently Amended) A system for reproducing a particular prior state of an electronic marketplace, the system comprising:	a processor and a non-transitory memory coupled therewith having computer readable instructions stored therein configured to cause the processor to:		determine the particular prior state of the electronic marketplace to be reproduced, wherein the particular prior state existed earlier in time;		retrieve a subset of data stored in the memory representative of all incoming transactions previously received by the electronic marketplace over a period of time for execution thereby from a plurality of market participants, the processing of each of which causes a change in at least an intermediate state of the electronic marketplace which results in generation of non-private market data transmitted to the plurality of market participants, the subset of data representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in reproduction of the particular prior state of the electronic marketplace to be reproduced; and		process, sequentially, each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to simulate execution thereof to generate a simulated electronic marketplace having the reproduced 
(Canceled)
(Previously Presented) The system of claim 2 wherein the computer readable instructions are further configured to cause the processor to determine a particular prior state of the electronic marketplace of interest and further evaluate the stored data to identify two or more subsets of transactions, an execution of which would result in the determined particular prior state of the electronic marketplace of interest.
(Previously Presented) The system of claim 4 wherein the computer readable instructions are further configured to cause the processor to identify one or more patterns of two or more subsets of transactions. 
(Previously Presented) The system of claim 5 wherein the computer readable instructions are further configured to cause the processor to monitor receipt of each of a plurality of subsequently received transactions and detect when at least a portion of one or more of the patterns occurs therein.
(Previously Presented) The system of claim 5 wherein the computer readable instructions are further configured to cause the processor to identify the one or more patterns of two or more subsets of transactions using a content addressable memory.
(Original) The system of claim 4 wherein the particular prior state of the electronic marketplace of interest comprises a substantial change in price or change in price change velocity of a traded financial product as compared with a prior state of the electronic marketplace to the particular prior state of the electronic marketplace.
(Previously Presented) The system of claim 2 wherein the computer readable instructions are further configured to cause the processor to allow the stored data representative of one or more of a subset of the plurality of previously received transactions to be modified to modify the one or more transactions represented thereby and simulate execution of the subset of the plurality of previously received transactions, including the one or more modified transactions, to generate a simulated electronic marketplace having a state resulting therefrom which may be different than the particular state of the electronic marketplace which would result from execution of an unmodified subset of transactions, wherein the modifying includes modifying a content of the stored data representative of the one or more of the subset of the plurality of previously received transactions to be modified.
(Previously Presented) The system of claim 2 wherein the computer readable instructions are further configured to cause the processor to, for a particular state of the electronic marketplace, determine the stored data representative of all of the plurality of previously received transactions which are necessary to achieving the particular state.
(Currently Amended) A computer implemented method for reproducing a particular prior state of an electronic marketplace, the method comprising:	determining, by a processor, transmitted to the plurality of market participants, the subset of data representative of only a plurality of previously received transactions, a sequential processing of which would cumulatively result in reproduction of a particular prior state of the electronic marketplace to be reproduced; and	processing, sequentially by the processor, each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to simulate execution thereof to generate a simulated electronic marketplace having the reproduced 
(Canceled)
(Previously Presented) The method of claim 11 further comprising determining, by the processor, a particular prior state of the electronic marketplace of interest and further evaluating, by the processor, the stored data to identify two or more subsets of transactions, an execution of which would result in the determined particular prior state of the electronic marketplace of interest.
(Previously Presented) The method of claim 13 further comprising identifying, by the processor, one or more patterns of two or more subsets of transactions. 
(Previously Presented) The method of claim 14 further comprising monitoring the receipt of each of a plurality of subsequently received transactions and detecting when at least a portion of one or more of the patterns occurs therein.
(Original) The method of claim 14 wherein the identifying further comprises using a content addressable memory.
(Original) The method of claim 13 wherein the particular prior state of the electronic marketplace of interest comprises a substantial change in price or change in price change velocity of a traded financial product as compared with a prior state of the electronic marketplace to the particular prior state of the electronic marketplace.
(Previously Presented) The method of claim 11 further comprising allowing, by the processor, the stored data representative of one or more of a subset of the plurality of previously received transactions to be modified to modify the one or more transactions represented thereby and simulating, by the processor, execution of the subset of the plurality of previously received transactions, including the one or more modified transactions, to generate a simulated electronic marketplace having a state resulting therefrom which may be different than the particular state of the electronic marketplace which would result from execution of an unmodified subset of transactions, wherein the modifying includes modifying a content of the stored data representative of the one or more of the subset of the plurality of previously received transactions to be modified.
(Previously Presented) The method of claim 11 further comprising, for a particular state of the electronic marketplace, determining the stored data representative of all of the plurality of previously received transactions which are necessary to achieving the particular state.
(Currently Amended) A non-transitory system for reproducing a particular prior state of an electronic marketplace, the non-transitory system comprising:	means for determining of the particular prior state of the electronic marketplace to be reproduced, wherein the particular prior state existed earlier in time;	means for retrieving a subset of data stored in a memory representative of all incoming transactions previously received by the electronic marketplace over a period of time for execution thereby from a plurality of market participants, the processing of each of which causes a change in at least an intermediate state of the electronic marketplace which results in generation of non-private market data transmitted to the plurality of market participants, the subset of data representative of only a plurality of previously received transactions, a sequential processing of which would cumulatively result in reproduction of the particular prior state of the electronic marketplace to be reproduced; and 	means for sequentially processing each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to simulate execution thereof to generate a simulated electronic marketplace having the reproduced .



Allowable Subject Matter
Claims 1-2, 4-11, and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the instant invention is a continuation of application 14074667, which was allowed after being decided by the PTAB as being patent eligible under 35 USC 101.  The 05/17/2022 Pre-Appeal Conference determined that the claims overcome the 35 USC 101 rejection.  See Pre-Brief Appeal Conference decision - 05/17/2022.  Specifically, the Pre-Appeal Conference compared the claims of the instance application with the 14074667 claim and found that they were sufficient elements present in the instance application that had formed the basis for PTAB’s determination that the claims were patent eligible under 35 USC 101.   The PTAB held that the 14074667 claims discloses “the functions of reproducing any particular marketplace state which is the product, i.e. cumulative result, of the previously processed transactions which led to that state is an improvement in the technical field of financial transaction processing and simulation”.  The PTAB further held that “although the recited elements of claim 11, such as "a financial transaction processing system" including "a processor coupled with a memory" for receiving, storing, retrieving subsets of transaction data, and sequentially processing financial transaction data may encompass a fundamental economic practice, the claim's additional elements integrate this fundamental economic practice into a practical application and reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. By sequentially processing financial transaction data in the manner recited in claim 11, the particular state of an electronic marketplace is reproduced by obtaining the reproduced prior state of the electronic marketplace through sequential processing of previously received financial transaction data using subsets of data "representative of only the plurality of previously received transactions the sequential processing of which would cumulatively result in the particular prior state of the electronic marketplace to be reproduced," and based on an indication of a particular prior state of the electronic marketplace to be reproduced. These limitations therefore integrate the abstract idea into a practical application because the limitations reflect a technological improvement and use the abstract idea in a meaningful way beyond linking the idea to a particular environment.”   See Appeal 2017-007390, page 26-28.  The instance claims has similar elements that would satisfy the PTAB analysis in 14074667.  Specifically, claim 1 states – “a logic component and a non-transitory memory coupled therewith having computer readable instructions stored therein configured to cause the logic component to: determine the particular prior state of the electronic marketplace to be reproduced, wherein the particular prior state existed earlier in time; retrieve a subset of data previously stored in the memory representative of all incoming transactions previously received by the electronic marketplace over a period of time for execution thereby from a plurality of market participants, the processing of each of which causes a change in at least an intermediate state of the electronic marketplace which results in generation of non-private market data transmitted to the plurality of market participants, the subset of data representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in reproduction of the particular prior state of the electronic marketplace to be reproduced; and sequentially process each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to simulate execution thereof to generate a simulated electronic marketplace having the reproduced particular prior state”  See amended claim 1 above.  Because the claims in this instance have sufficient elements present that had formed the basis for PTAB’s determination, the PTAB’s determination is also applicable to this continuation application.  The examiner yields to the greater judgment of the erudite Board.

The instant invention overcomes 35 USC §103 rejection because the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements of:
“a logic component and a non-transitory memory coupled therewith having computer readable instructions stored therein configured to cause the logic component to: 
determine the particular prior state of the electronic marketplace to be reproduced, wherein the particular prior state existed earlier in time; 
retrieve a subset of data previously stored in the memory representative of all incoming transactions previously received by the electronic marketplace over a period of time for execution thereby from a plurality of market participants, the processing of each of which causes a change in at least an intermediate state of the electronic marketplace which results in generation of non-private market data transmitted to the plurality of market participants, the subset of data representative of only a plurality of previously received transactions for which sequential processing thereof would cumulatively result in reproduction of the particular prior state of the electronic marketplace to be reproduced; and 
sequentially process each of the plurality of previously received transactions represented by the retrieved subset of data from the memory to simulate execution thereof to generate a simulated electronic marketplace having the reproduced particular prior state”, limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Cutler (20100138360) teaches a system capable of determining whether or not the trading strategy made enough money to justify the risks had the simulated trades were executed.  However, Cutler does not teach or suggest (in combination with the other claims’ elements) specific modeling or simulation generated/performed, including reproducing a particular state of an electronic marketplace for financial products using sequential processing by a financial transaction processing system of each of a plurality of financial transactions as they were received from a plurality of market participants, the processing of each of which caused an associated change in at least an intermediate state of the electronic marketplace resulting the generation of non-private market data being transmitted to the plurality of market participants.   Baumgartner (20080221958) teaches system with a field programmable gate array that is able to use a variety of hardware element or software element arranged to process information.  Chambers, John (Right Forecasting Technique, Harvard Business Review, https://hbr.org/1971/07/how-to-choose-the-right-forecasting-technique, July 1971) teaches a rundown of forecasting techniques.
 Cutler, Baumgartner, and Chambers – alone or in combination – do not disclose the disclosed claims’ elements which includes  modeling or simulation generated/performed, including reproducing a particular state of an electronic marketplace for financial products using sequential processing by a financial transaction processing system of each of a plurality of financial transactions as they were received from a plurality of market participants, the processing of each of which caused an associated change in at least an intermediate state of the electronic marketplace resulting the generation of non-private market data being transmitted to the plurality of market participants (in combination with the other claim elements).
Therefore the claims are deemed allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See attached 892, Notice of References Cited.
Shetty (20060106707) teaches method and system for trading derivatives.
Holmes (20080010183) teaches electronic trading system.
Biase (20090012892) teaches financial product futures and system and method for trading such futures.
Shalen (20100153254) teaches system and method for creating and trading a digital derivative investment instrument.
Robinson (20120047062) teaches exchange traded instruments directed to managing risk.
Sulavka (20110246351) teaches trading system.
Jackson (20060036531) teaches short-term option trading system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698